Mr. Justice Dunn dissenting: The single count in the declaration alleged that the appellant carried on a store, and used and operated in connection therewith a passenger elevator for carrying passengers from floor to floor, and that the appellee was rightfully in said store and a passenger in said elevator. These averments amount to no more than a statement that the appellee was in the elevator for the purpose of being carried and was not a trespasser. The evidence showed that the appellee went to the store for the purpose of obtaining employment. It did not show that he went in response to any advertisement or request of the appellant, that the appellant desired to employ any help, or that the appellee had any reason to suppose it did. In response to his inquiry he was informed that the superintendent was on the ninth floor and was directed to take the elevator to that floor. Finding that the superintendent was not in his office he returned to the elevator, when it fell and he was' injured. The operators of passenger elevators in buildings for the use of the occupants and those having business with or visiting them are common carriers of passengers, with the same obligations as carriers by other modes of conveyance. (Hartford Deposit Co. v. Sollitt, 172 Ill. 222; Springer v. Ford, 189 id. 430; Beidler v. Branshaw, 200 id. 425.) But these obligations do not extend to the case of employees of the operator using the elevator in the course of their employment. (Walsh v. Cullen, 235 Ill. 91.) As to such persons and others using the elevator not in connection with the business of the operator or the occupants of the building or by their invitation, the law does not require that high degree of care which common carriers of passengers must use. One who goes upon the premises of another to seek employment of the owner, not in response to any invitation, is not engaged in the business of the owner. He goes solely for his own benefit. There was no invitation, express or implied, for the appellee to visit the appellant’s store. He went there on his own business and for his own purposes, only. The appellant was under no obligation to the appellee, under such circumstances, to exercise the high degree of care required of a common carrier. Larmon v. Crown Point Iron Co. 101 N. Y. 391. Cartwright, C. J., and Scott, J.: We concur in the foregoing dissenting opinion.